DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-6, in the reply filed on 5/2/22 is acknowledged.  The traversal is on the ground(s) that Liang nor Lee teaches a silicon compound that is obtained under the presence of an organic ammonium salt. This is not found persuasive because, as discussed below, Groups I and II lack unity of invention because even though the inventions of the groups require the technical feature of the transfer film of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Inoue et al (US20140127514) in view of Hori et al (US20050187367). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US20140127514) in view of Hori et al (US20050187367). 
Inoue, paragraphs 17-20 of the PGPUB, teaches an inorganic hydrophilic coating solution comprising:
 (a) an amorphous silicate compound-containing aqueous solution obtained by hydrolyzing and condensing a tetrafunctional silicon compound having a purity of 99.0 mass % or greater in an aqueous medium in the presence of a basic compound at a temperature within a range from normal temperature to 170° C.,
(b) water, and
 (c) in some cases, not more than 30 mass % of an alcohol, a ketone, a surfactant, or a mixture of 2 or more thereof. 
Inoue, paragraph 25 of the PGPUB, teaches the basic compound in the component (a) is an organic ammonium salt. 
Inoue, paragraph 32 of the PGPUB, teaches the inorganic hydrophilic coating solution of the preferably further comprises, as a photocatalyst: (d) at least one type of microparticles. The microparticles are preferably at least one type of microparticles selected from the group consisting of titanium dioxide particles and tungsten trioxide particles, and having a primary particle size of 1 to 100 nm.
Inoue, paragraph 33 of the PGPUB, teaches a hydrophilic coating film formed from a dried and cured product of the above inorganic hydrophilic coating solution.
Inoue, paragraph 35 of the PGPUB, teaches a member having a substrate, and the aforementioned hydrophilic coating film provided on a surface of the substrate.
Inoue, paragraphs 77 and 80 of the PGPUB, teaches examples of the substrate material include organic materials including synthetic resin materials such as polypropylene. 
Although Inoue teaches a polypropylene substrate, Inoue does not teach a biaxially orientated polypropylene substrate. 
Hori, paragraph 2 of the PGPUB, teaches biaxially oriented polypropylene films, and particularly to biaxially oriented polypropylene films which are excellent in rigidity and also in dimension stability and anti-blocking property at high temperatures.
Hori, paragraph 4 of the PGPUB, teaches biaxially oriented polypropylene films are used for various applications because they are superior in economy, transparency, moisture barrier property, chemical resistance, and the like.
Hori, paragraph 38 of the PGPUB, teaches the biaxially oriented film may be produced by subjecting a thermoplastic material comprising the above-described specific polypropylene to a biaxially stretching process generally used in the production of biaxially oriented films.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a biaxially oriented polypropylene as taught by Hori as the polypropylene substrate as taught by Inoue as biaxially oriented polypropylene films are excellent in rigidity and also in dimension stability and anti-blocking property at high temperatures and further are used for various applications because they are superior in economy, transparency, moisture barrier property, chemical resistance, and the like.

Regarding claim 3, Inoue, paragraph 22 of the PGPUB, teaches acetylene alcohol-based surfactants, and acetylene glycol-based surfactants.

Regarding claim 4, Inoue, paragraph 82 of the PGPUB, teaches the thickness of the formed coating film is preferably within a range from 1 to 500 nm. 

Regarding claim 5, Inoue, paragraph 97 of the PGPUB, teaches a substrate thickness of 50 microns. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US20140127514) in view of Hori et al (US20050187367) as applied to claim 1 and further in view of Hama et al (WO2014156528, English translation). 
Although the references above teach a substrate, and a hydrophilic coating film provided on a surface of the substrate, the references do not teach a protective layer laminated on the photocatalyst layer. 
Hama teach a heat ray shielding laminated material of the present invention has a metal particle-containing layer and an infrared absorbing compound-containing layer. If necessary, an overcoat layer, an adhesive layer, an ultraviolet absorbing layer, a support, a metal oxide particle-containing layer, a backcoat layer, a hard coat layer, a heat insulating layer, a protective layer, etc. 
The hard coat layer may be provided on the outermost surface of the film for the purpose of protecting the outermost surface of the heat ray shielding material.
Hama teaches a protective layer coating solution comprising colloidal silica. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to laminate a protective coating comprising colloidal silica as taught by Hama over the hydrophilic coating film as taught by the references above to protect the outermost surface of the substrate comprising the hydrophilic coating film. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20100143710, paragraph 18 of the PGPUB, teaches flexible substrates may comprise, for example, a polymer material, such as polyethylene terephthalate (PET) (particularly biaxially oriented PET), biaxially oriented polypropylene (BOPP). 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/8/22